Citation Nr: 0518653	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  94-24 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chronic lumbosacral strain with secondary degenerative 
arthritis, rated as 40 percent disabling as of November 16, 
1993.  

2.  Entitlement to an increased rating for service-connected 
degenerative arthritis of the thoracic spine, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
fracture, right medial malleolus with traumatic arthritis, 
and chronic synovitis of the right ankle, evaluated as 20 
percent disabling as of November 16, 1993.  

4.  Entitlement to an increased rating for service-connected 
degenerative arthritis of the left ankle, currently evaluated 
as 10 percent disabling.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had approximately 21 years and one month of 
active duty service, to include the period from June 1970 to 
May 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied claims of 
entitlement to increased ratings for service-connected 
fracture, right medial malleolus with traumatic arthritis, 
and chronic synovitis of the right ankle, evaluated as 10 
percent disabling; service-connected chronic lumbosacral 
strain with secondary degenerative arthritis, currently 
evaluated as 20 percent disabling; and service-connected 
degenerative "arthritis of the thoracic spine and left 
ankle," evaluated as 10 percent disabling.  The veteran 
appealed, and in April 2000, the RO increased the veteran's 
evaluation for his lumbosacral strain with secondary 
degenerative arthritis and limitation of motion, to 40 
percent, and increased the evaluation for his right medial 
malleolus with traumatic arthritis, and chronic synovitis of 
the right ankle, to 20 percent.  However, since these 
increases did not constitute full grants of the benefits 
sought, these increased rating issues remain in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  In March 
1999 and March 2001, the Board remanded the claims for 
additional development.  In June 2003, the Board denied the 
claims after the veteran failed to report for his scheduled 
VA examinations.  Citing 38 C.F.R. § 3.655 (2004).  In 
October 2003, the Board vacated its June 2003 decision after 
finding that good cause had been presented for the veteran's 
failure to appear, and remanded the claims for additional 
development.  


FINDINGS OF FACT

1.  As of November 16, 1993, the veteran's lumbosacral strain 
with secondary degenerative arthritis, is productive of pain 
and a severe limitation of motion; but not ankylosis.  

2.  The veteran's service-connected degenerative arthritis of 
the thoracic spine is productive of complaints of pain, but 
not ankylosis.  

3.  Between November 16, 1993 and March 26, 2004, the 
veteran's fracture, right medial malleolus with traumatic 
arthritis, degenerative arthritis and chronic synovitis of 
the right ankle, is productive of pain, arthritis, and a 
limitation of motion, but not impairment of the tibia and 
fibula with malunion and a marked knee or ankle disability.

4.  As of March 27, 2004, the veteran's fracture, right 
medial malleolus with traumatic arthritis, degenerative 
arthritis and chronic synovitis of the right ankle, is 
productive of pain, arthritis, and a limitation of motion, 
and impairment of the tibia and fibula with malunion and a 
marked ankle disability, but not an impairment of the tibia 
and fibula, with nonunion and loose motion requiring brace.  

5.  Prior to September 13, 2003, the veteran's degenerative 
arthritis of the left ankle is productive of pain, a 
limitation of motion, and impairment of the tibia and fibula 
with malunion and a slight ankle disability, but not 
impairment of the tibia and fibula with malunion and a 
moderate knee or ankle disability.  

6.  As of September 13, 2003, the veteran's degenerative 
arthritis of the left ankle is productive of pain, a 
limitation of motion, and impairment of the tibia and fibula 
with malunion and a moderate ankle disability; but not 
impairment of the tibia and fibula with malunion and a marked 
knee or ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
veteran's lumbosacral strain with secondary degenerative 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 5295 (as in 
effect prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (as in effect September 26, 2003).

2.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the thoracic spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5288 (2004).

3.  Between November 16, 1993 and March 26, 2004, the 
criteria for a rating in excess of 20 percent for fracture, 
right medial malleolus with traumatic arthritis, degenerative 
arthritis and chronic synovitis of the right ankle, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5262, 5270 (2004).

4.  As of March 27, 2004, and no earlier, the criteria for a 
rating of 30 percent, and no more, for fracture, right medial 
malleolus with traumatic arthritis, degenerative arthritis 
and chronic synovitis of the right ankle, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 
5270 (2004).

5.  Prior to September 13, 2003, the criteria for a rating in 
excess of 10 percent for degenerative arthritis of the left 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5262, 5270 (2004).

6.  As of September 13, 2003, and no earlier, the criteria 
for a rating of 20 percent, and no more, for degenerative 
arthritis of the left ankle have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5270 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

In September 1977 and August 1991, the RO granted service 
connection for the claimed disabilities.  There was no appeal 
to either decision, and both decisions became final.  See 
38 U.S.C. § 7105(c) (West 2002).  In November 1993, the 
veteran filed claims for increased ratings for his service-
connected chronic lumbosacral strain with secondary 
degenerative arthritis, his service-connected fracture, right 
medial malleolus with traumatic arthritis, and chronic 
synovitis of the right ankle, and his service-connected 
"degenerative arthritis of the thoracic spine and left 
ankle."  In January 1994, the RO denied the claims, and the 
veteran appealed.  In April 2000, the RO increased the 
veteran's evaluation for his lumbosacral strain with 
secondary degenerative arthritis and limitation of motion, to 
40 percent, and increased the evaluation for his right medial 
malleolus with traumatic arthritis, and chronic synovitis of 
the right ankle, to 20 percent.  In each case, the RO 
assigned an effective date of November 16, 1993 for the 
increased rating.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that the records shows that the veteran has 
asserted that he cannot work due to his service-connected 
disabilities.  However, in a rating decision, dated in July 
2003, the RO denied a claim of entitlement to a total rating 
on the basis of individual unemployability due to service- 
connected disability (TDIU).  

A.  Lumbosacral Strain with Secondary Degenerative Arthritis

The veteran asserts that he has constant back pain, with 
difficulty standing more than two hours.  See veteran's 
notice of disagreement, received in February 1994.  On 
November 16, 1993, the veteran filed his increased rating 
claim, which eventually resulted in the RO increasing a 20 
percent evaluation to 40 percent disabling as of November 16, 
1993.  

The medical evidence for consideration in this case includes 
VA and non-VA treatment reports, dated between 1993 and 2005.  
Overall, this evidence shows that the veteran has received 
treatment for low back pain with diagnoses and assessments 
that included degenerative and symptomatic back pain, and 
mechanical low back pain.  The most recent VA examination 
report for the spine is a report dated in December 2004, that 
contains an impression noting, "There is really no evidence 
of orthopedic dysfunction or neurological disability in the 
lumbar spine of this individual."  Overall, the ranges of 
motion in the low back have been noted as follows: 75 degrees 
of forward flexion, 20 degrees of extension, and 30 degrees 
of lateral side bending, bilaterally (September 2003 VA 
joints examination report); 20 degrees of forward flexion, 10 
degrees of extension, and 15 degrees of rotation, bilaterally 
(March 2004 VA joints examination report); 50 degrees of 
forward flexion, 10 degrees of extension, 20 degrees of 
rotation, bilaterally, and 10 degrees of lateral flexion, 
bilaterally (December 2004 VA spine examination report).  A 
VA X-ray report, dated in June 2002, notes diffuse 
degenerative disc disease of mild to moderate severity most 
marked in the lower lumbar region with a mild L2-3 
retrolisthesis and spondylosis.  A VA X-ray report, dated in 
September 2003, notes loss of disc height at all lumbar 
levels, and mild retrolisthesis at L3-4, and small 
osteophytes at L1-2 and L3-4.  

The RO has evaluated the veteran's low back disability as 40 
percent disabling under 38 C.F.R. § 4.71a, DC 5292 (as in 
effect prior to September 26, 2003).  Under DC 5292, the 40 
percent rating is the maximum rating provided for.  As for 
the possibility of a rating in excess of 40 percent under 
another diagnostic code, Schafrath, under 38 C.F.R. § 4.71a, 
DC 5289 (as in effect prior to September 26, 2003), a 40 
percent rating is warranted for ankylosis of the lumbar spine 
when in a favorable position and 50 percent when unfavorable.  
However, none of the evidence shows that the veteran's lumbar 
spine is ankylosed.  Accordingly, the criteria for a rating 
in excess of 40 percent under DC 5289 have not been met, and 
the claim must be denied.  Moreover, intervertebral disc 
syndrome has not been documented so consideration of that 
criteria is not for consideration.

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed during the pendency of 
the veteran's appeal.  See 68 Fed. Reg. 51454- 51458 (August 
27, 2003) (effective September 26, 2003), codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The Board notes 
that at that time, DC 5295 was changed to 5237.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after September 26, 2003 (i.e., the effective 
dates of the new regulation).  Therefore, the Board will 
address whether for the period on and after September 26, 
2003, the veteran is entitled to a higher rating under either 
the old or the new criteria.  It is noted that the effective 
date of any rating assigned under the revised schedular 
criteria may not be earlier than the effective date of that 
change; the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of 
change.  38 U.S.C.A. § 5110(g) (West 2002); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997);VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,421 (2000).  The Board further notes that the veteran was 
notified of the new criteria in an October 2002 supplemental 
statement of the case.  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), and DC 5242 (degenerative 
arthritis of the spine) (see also DC 5003) are both rated 
under the "General Rating Formula for Diseases and Injuries 
of the Spine."  The General Rating Formula provides that a 
100 percent evaluation is warranted for unfavorable ankylosis 
of the entire spine.  In this case, the ranges of motion in 
the veteran's spine have previously been noted, and there is 
no evidence to show that the criteria for a rating in excess 
of 40 percent have been met as of September 23, 2003.  
Specifically, there is no evidence of unfavorable ankylosis 
of the lumbar spine.  Accordingly, the claim must be denied.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, to the 
extent that the impairment resulting from the veteran's low 
back disorder warrants no higher than a 40 percent rating.  



B.  Degenerative Arthritis of the Thoracic Spine

In September 1977, the RO granted service connection 
degenerative arthritis of the thoracic spine, evaluated as 10 
percent disabling.  A rating decision, dated in September 
1991, shows this disability was characterized to include left 
ankle arthritis.  On November 16, 1993, the veteran filed a 
claim of entitlement to an increased rating.  In January 
1994, the RO denied the claim.  At that time, the RO 
evaluated the thoracic spine and left ankle disabilities 
together.  See 38 C.F.R. § 4.71a, DC 5003.  However, in 
February 2005, the RO assigned separate 10 percent ratings 
for the veteran's degenerative arthritis of the thoracic 
spine, and left ankle.  Findings for the thoracic and lumbar 
spine tend to appear in the same medical evidence, and the 
Board's discussion of the medical evidence in Part I.A. is 
therefore incorporated herein.  

The medical evidence for consideration in this case includes 
VA and non-VA treatment reports, dated between 1993 and 2005.  
Overall, this evidence shows that the veteran has received 
treatment for complaints that included back pain.  In 
addition, an August 1999 VA joints examination contains an 
impression noting thoracic and lumbar back pain with no 
radicular component.  The examiner noted that although there 
was some limitation of motion, it was unchanged since 1997.  
An accompanying X-ray report noted mild anterior spondylosis 
and moderate lateral spondylosis, greater on the right side.  
Disc spaces were relatively well-preserved, and there was no 
evidence of acute fracture injury.  See also September 2001 
VA X-ray report (containing essentially the same findings).  
A letter from Kenneth A. Stratton, dated in August 2002, 
notes that X-ray revealed degenerative disc changes at T4-T6, 
and osteopathic spurring at T7-T12.  A September 2003 VA 
joints examination contains a finding of mild kyphosis.  The 
relevant assessment noted subjective complaints of mechanical 
thoracic spine pain without evidence of radiculopathy.  A 
March 2004 VA joints examination contains findings of 
excessive thoracic kyphosis, and fatigability, 
incoordination, and weakened movement due to pain.  A 
December 2004 VA spine examination notes that there has been 
no intervertebral disc syndrome in the previous 12 months.  
X-rays reportedly revealed mild S-shaped scoliosis.  The 
examiner stated that there was really no evidence of 
orthopedic dysfunction or neurological disability.  

The RO has evaluated the veteran's service-connected 
degenerative arthritis of the thoracic spine as 10 percent 
disabling under 38 C.F.R. § 4.71a, DC 5003.  Under DC 5003, 
arthritis will be rated on the basis of limitation of motion 
of the affected joint.  When, however, the limitation of 
motion of the affected joint is noncompensable, a rating of 
10 percent is for application for each major joint of group 
of minor joints affected by limitation of motion to be 
combined under DC 5003.  Limitation of motion of the thoracic 
spine will be rated at 10 percent disabling when severe or 
moderate.  DC 5291 (1993).  A higher rating of 20 percent 
would require ankylosis of the thoracic spine in a favorable 
position.  DC 5288 (1993).  At this point, it may be pointed 
out that the new regulations discussed previously, do not 
provide for rating the thoracic spine separately.  Rather, 
the lumbar and thoracic segments of the spine are rated 
together.  Thus, it would appear that in this case, the older 
regulations are more favorable to the veteran.  

The Board finds that the criteria for a rating in excess of 
10 percent have not been met.  The evidence is insufficient 
to show that the veteran has any limitation of motion of the 
thoracic spine and certainly no evidence of ankylosis of that 
segment of the spine.  Accordingly, the Board finds that a 
rating in excess of 10 percent is not warranted under DC 5003 
or those DC's pertaining to limited motion/ankylosis of the 
thoracic spine..  A rating in excess of 10 percent is not 
warranted under any other diagnostic code, or with 
application of the provisions pertaining to functional loss.  
Schafrath.  Under 38 C.F.R. § 4.71a, DC 5288, a 20 percent 
evaluation is warranted for favorable ankylosis of the dorsal 
spine.  However, there is no evidence to show that the 
veteran's thoracic spine is ankylosed.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).    While the veteran's reports of pain and 
weakness have been considered, the December 2004 VA spine 
examination report shows that the veteran has no motor 
weakness, and the examiner concluded that there was really no 
evidence of orthopedic dysfunction or neurological 
disability.  Furthermore, there is no evidence of such 
symptoms as atrophy, incoordination or other neurological 
impairment.  See e.g., December 2004 VA spine examination 
report.  The Board therefore finds that the record does not 
show that the veteran's functional loss due to his service-
connected degenerative arthritis of the thoracic spine 
impairs him to such a degree that he has the equivalent of 
favorable ankylosis of the thoracic spine, as required for a 
rating in excess of 10 percent under DC 5288.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5242 (degenerative arthritis of the spine) (see also DC 5003) 
is rated under the "General Rating Formula for Diseases and 
Injuries of the Spine."  The General Rating Formula provides 
that a 20 percent evaluation is warranted where there is: 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
Board will address whether for the period on and after 
September 26, 2003, the veteran is entitled to a higher 
rating under either the old or the new criteria.  Kuzma.

The Board finds that a rating in excess of 10 percent is not 
warranted under the General Rating Formula, as there are no 
recorded ranges of motion for the thoracic spine.  In 
addition, although there is evidence of mild S-shaped 
scoliosis, this has not been attributed to muscle spasm or 
guarding.  In this regard, there is no evidence of muscle 
spasm, and the December 2004 VA spine examination report 
shows that the examiner stated that there was really no 
evidence of orthopedic dysfunction or neurological 
disability.  Accordingly, a rating of in excess of 10 percent 
is not warranted under DC 5242 and the General Rating 
Formula.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's thoracic spine 
disorder warrants no higher than a 10 percent rating.  



C.  Ankles

The veteran has filed claims for increased ratings for both 
of his ankles.  As the findings for the right and left ankles 
tend to appear together, the Board will discuss the medical 
evidence for both claims together.  

Full range of ankle motion is from 20 degrees dorsiflexion to 
45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2004).

The medical evidence for consideration in this case includes 
VA and non-VA treatment reports, dated between November 16, 
1992 and 2005.  Overall, this evidence shows that the veteran 
has received treatment for complaints that included bilateral 
foot and ankle pain.  Several reports, dated in November 
1995, show complaints of right foot pain.  One of these 
reports, dated November 27, 1995, contains a notation that 
the veteran was unable to work for about one week (until 
December 4, 1995) due to his foot disability.  The diagnoses 
were metatarsalgia and DJD (degenerative joint disease).  
Another report, dated November 30, 1995, states that he will 
not be able to work for "an indefinite time" due to right 
foot symptoms.  The report indicates that he was given an air 
cast.  A March 1996 report notes a "near normal" range of 
motion.  A February 2003 VA progress note indicates that the 
veteran was ambulating well, without assistance, and that 
there was no apparent limitation in the ORM (presumably 
"observed range of motion") of the limbs.  

A VA spine examination report, dated in January 1994, notes 
that the ankles had no swelling or deformity, and that the 
ankles had 20 degrees of dorsiflexion, and 35 degrees of 
plantar flexion, bilaterally.  There was no medial or lateral 
instability, no swelling, and no ankle synovitis.  Reflexes 
were 1+ at the ankles.  Motor examination revealed 5/5 
strength in the lower extremities.  The relevant impressions 
were history of a closed right ankle fracture with subsequent 
problems, with possible early degenerative changes "but 
radiograph correlation is required," and normal left ankle 
examination with a history of sprain, and radiographic 
correlation required for degenerative-type complaints.   See 
also January 1994 VA joints examination report (containing 
the same findings and impression).
 
A February 1996 VA joints examination report shows that the 
veteran complained that he could not work due to right foot 
symptoms.  He asserted that he was wearing an air cast, and 
modified shoes, for his right ankle symptoms.  On examination 
(all findings for the right foot and ankle only), the right 
ankle had 30 degrees of flexion.  Strength of plantar flexion 
was 4+/5 with moderate effort, strength of eversion was 4/5, 
and strength of inversion was 4+/5.  The assessment noted 
post-traumatic right ankle arthritis with a history of a 
snapped tendon uncorroborated by physical findings, and 
metatarsalgia and plantar fasciitis with no difficulty with 
normal weight-bearing, although gait was "slightly 
abnormal."  The examiner noted that a cane may be needed for 
ambulation if it decreased pain.  

A September 1997 VA joints examination report shows that the 
veteran complained of bilateral foot pain, to include a 
twisting left foot injury.  On examination, the feet had 
plantar flexion to 35 degrees, and dorsiflexion was to 
"neutral."  Claw toe deformities were noted bilaterally.  
Deep tendon reflexes were 2+ at the Achilles tendon, 
bilaterally.  Arches were normal, bilaterally.  X-rays were 
noted to show a healed fracture over the right medial 
malleolus with moderate osteoarthritis at the tibiotalar 
joint.  The impressions included osteoarthritis, right 
tibiotalar joint, and bilateral claw toe deformities.  

An August 1999 VA joints examination report shows that the 
veteran complained of bilateral foot and ankle pain.  He 
reported that he could walk four to five blocks before he had 
to stop due to foot, ankle and low back pain.  On 
examination, there was a cavus deformity of both feet 
indicated by a high arch, bilaterally.  Dorsiflexion was "to 
neutral," and plantar flexion was to 35 degrees, 
bilaterally.  There was some tissue swelling, and reflexes 
were symmetric at the Achilles tendon.  The impression noted 
bilateral foot and ankle pain, most likely an inherited 
neuropathy and a splaying of the toes that was most likely a 
congenital deformity.  The examiner indicated that the 
veteran's minor sprains and right ankle injury were the cause 
of his present pain, and that there was no motor weakness.  
An associated X-ray report for the right ankle notes a large 
osteophyte on the calcaneal tuberosity, and mild degenerative 
change at the ankle mortise, and subtalar joint, with no 


evidence of acute fracture or injury, or osteochondral 
injury.  An associated X-ray report for the left ankle notes 
a large spur on the calcaneal tuberosity, a mild enthesis at 
the Achilles insertion, a normal subtalar joint, and mild 
degenerative changes of the ankle mortise, with no 
osteochondral injury, acute fracture or injury.  

A VA X-ray report for the right ankle, dated in August 2001, 
notes mild to moderate degenerative changes, a large plantar 
spur, and no evidence of fracture.  A report for the left 
ankle notes very mild degenerative change, and a large 
plantar spur, with no evidence of fracture.  

A June 2002 VA foot examination report shows that on 
examination, the right ankle had dorsiflexion from 0 to 30 
degrees, and 30 degrees of plantar flexion.  The left ankle 
had dorsiflexion from 0 to 20 degrees, and 30 degrees of 
plantar flexion.  There was no instability, and there was a 
mild cavovarus component.  The relevant assessments noted 
that there was no instability, that the veteran had skewed 
feet with a cavovarus component that was mild to moderately 
disabling, and that there was history of right ankle 
fracture.  An associated X-ray report for the feet contains 
an impression noting mild degenerative disease in the toes 
and tarsometatarsal regions, bilateral heel spurs, and tarsal 
osteoarthritis.  An associated X-ray report for the ankles 
contains an impression noting mild hypertrophic changes, 
bilaterally.  

A September 2003 VA joints examination report shows that the 
veteran complained of foot pain and instability.  On 
examination, the right foot had 0 degrees of dorsiflexion, 
and 25 degrees of plantar flexion.  The left foot had 5 
degrees of dorsiflexion, and 25 degrees of plantar flexion.  
The relevant assessment was bilateral degenerative ankle 
arthrosis consistent with multiple ankle sprains.  

A March 2004 VA joints examination report shows that the 
veteran complained of bilateral ankle pain, as well as some 
stiffness and swelling.  On examination, the right ankle had 
5 degrees of dorsiflexion, and 20 degrees of plantar flexion.  
The left ankle had 15 degrees of dorsiflexion, and 30 degrees 
of plantar flexion.  Strength on dorsiflexion and plantar 
flexion was 4+/5.  There was excess 


fatigability, weakened movement and incoordination due to 
pain, and loss of functional ability on flare-ups.  

A January 2005 VA joints examination report shows that the 
veteran complained of bilateral ankle pain, weakness, and 
swelling.  On examination, the right ankle had 15 degrees of 
dorsiflexion, and 40 degrees of plantar flexion, with pain 
beginning at 10 degrees dorsiflexion and 35 degrees plantar 
flexion.  The left ankle had 10 degrees of dorsiflexion, and 
35 degrees of plantar flexion, without pain.  X-rays 
reportedly revealed narrowing of the ankle joints and 
osteoarthritic changes.  The diagnosis noted severe post-
traumatic degenerative arthrosis of bilateral ankles with 
moderate to significant decreased range of motion worsened 
approximately 50 percent with flare-ups based on subjective 
pain.  An additional limitation of 5 degrees of plantar 
flexion, and dorsiflexion, secondary to repetitive motion was 
also noted.  

1.  Fracture, Right Medial Malleolus with Traumatic Arthritis

On November 16, 1993, the veteran filed his increased rating 
claim.  The RO has evaluated the veteran's right ankle 
disability as 20 percent disabling as of November 16, 1993.  
The RO has evaluated the veteran's service-connected 
fracture, right medial malleolus with traumatic arthritis, 
and chronic synovitis of the right ankle, as 10 percent 
disabling under 38 C.F.R. § 4.71a, DC 5262.  Under DC 5262, a 
10 percent evaluation is warranted for Tibia and fiblula, 
impairment of: malunion of: With slight knee or ankle 
disability.  A 20 percent evaluation is assignable for 
impairment of the tibia and fibula with malunion and a 
moderate knee or ankle disability.  A 30 percent evaluation 
requires impairment of the tibia and fibula with malunion 
with marked knee or ankle disability.  

The Board finds that a rating of 30 percent is warranted 
under DC 5262.  A review of the evidence shows that the 
ranges of motion in the right ankle have varied considerably 
over time.  However, the March 2004 VA examination report 
shows that the right ankle had 5 degrees of dorsiflexion, and 
20 degrees of plantar flexion.  The examiner stated that 
there was excess fatigability, weakened movement and 


incoordination due to pain, and loss of functional ability on 
flare-ups.  Although a significantly greater range of motion 
was noted in the January 2005 VA examination report, the 
examiner stated that the veteran had severe post-traumatic 
degenerative arthrosis of ankles bilaterally, with a 
"moderate to significant" decreased range of motion.  The 
examiner estimated that the veteran's range of motion 
worsened approximately 50 percent with flare-ups based on 
subjective pain.  He also noted an additional limitation of 5 
degrees of plantar flexion, and dorsiflexion, secondary to 
repetitive motion.  Given the foregoing evidence of 
limitation of motion and functional loss, the Board finds 
that the evidence is at least in equipoise as to whether the 
criteria for a 30 percent rating have been met.  As the March 
2004 VA examination report indicates that the examination was 
performed on March 27, 2004, this is the proper effective 
date for the 30 percent rating.  See 38 C.F.R. § 3.400(o)(2).  

The criteria for a 30 percent rating are not met prior to 
this date, as the evidence is insufficient to show that a 
marked right ankle disability existed.  For example, the June 
2002 VA X-ray report for the right ankle contains an 
impression noting mild hypertrophic changes bilaterally.  The 
September 2003 VA joints examination report shows that the 
right foot had 0 degrees of dorsiflexion, and 25 degrees of 
plantar flexion.  In summary, the record does not contain 
findings prior to March 27, 2004 that are representative of a 
30 percent rating.  

A rating in excess of 30 percent is not warranted.  Under DC 
5262, a 40 percent rating is warranted for tibia and fibula, 
impairment of: Nonunion of, with loose motion, requiring 
brace.  In this case, although there are 1995 reports noting 
use of an air cast, the current evidence does not show that 
the veteran has a nonunion of the tibia and fibula with loose 
motion, or that he requires a brace.  See e.g., March 2004 VA 
joints examination report; January 2005 VA bones examination 
report.  

A rating in excess of 30 percent is not warranted under any 
other diagnostic code.  Schaftrath.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270, a 40 percent rating when there is 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in 


dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  There is no 
evidence to show that the veteran's right ankle is ankylosed.  

2.  Degenerative Arthritis of the Left Ankle

Under DC 5262, a 20 percent evaluation is assignable for 
impairment of the tibia and fibula with malunion and a 
moderate knee or ankle disability.  Full range of ankle 
motion is from 20 degrees dorsiflexion to 45 degrees plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2004).

The Board finds that a rating of 20 percent is warranted 
under DC 5262.  A review of the evidence shows that the 
ranges of motion in the left ankle have varied considerably 
over time.  However, the September 2003 VA examination report 
shows that , the left ankle had 5 degrees of dorsiflexion, 
and 25 degrees of plantar flexion.  The relevant assessment 
was bilateral degenerative ankle arthrosis consistent with 
multiple ankle sprains.  In the Board's judgment, this 
limitation of motion, combined with the evidence of 
arthritis, warrants the conclusion that the evidence is at 
least in equipoise as to whether the veteran's left ankle 
disability may be characterized as moderate.  Therefore, 
affording the veteran the benefit of the doubt, the Board 
finds that the criteria for a 20 percent rating have been 
met.  

As the September 2003 VA examination report indicates that 
the examination was performed on September 13, 2003, this is 
the proper effective date for the 20 percent rating.  See 
38 C.F.R. § 3.400(o)(2).  

The criteria for a 20 percent rating are not met prior to 
this date, as the evidence is insufficient to show that a 
moderate left ankle disability existed.  For example, the 
next most recent examination report is the June 2002 VA foot 
examination report, which showed that the left ankle had 
dorsiflexion from 0 to 20 degrees, and 30 degrees of plantar 
flexion.  There was no instability, and an associated X-ray 
report showed hypertrophic changes that were characterized as 
mild.  

A rating in excess of 20 percent is not warranted.  Under DC 
5262, a 30 percent evaluation is assignable for impairment of 
the tibia and fibula with malunion and a marked knee or ankle 
disability.  The March 2004 VA joints examination report 
shows that strength on dorsiflexion and plantar flexion was 
4+/5.  The January 2005 VA joints examination report shows 
that the left ankle had 10 degrees of dorsiflexion, and 35 
degrees of plantar flexion, without pain.  In this case, the 
Board finds that the recorded ranges of motion, and other 
findings, are not representative of a marked left ankle 
disability.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  DeLuca; VAOPGCPREC 36-97.  
The Board finds that the evidence is insufficient to show 
functional loss due to pain to warrant a rating in excess of 
20 percent.  In this regard, the January 2005 VA examination 
report notes that the veteran's X-rays reportedly revealed 
narrowing of the ankle joints and osteoarthritic changes, and 
the diagnosis noted severe post-traumatic degenerative 
arthrosis of bilateral ankles with moderate to significant 
decreased range of motion worsened approximately 50 percent 
with flare-ups based on subjective pain.  An additional 
limitation of 5 degrees of plantar flexion, and dorsiflexion, 
secondary to repetitive motion was also noted.  However, 
these findings were unaccompanied by findings showing 
impairment in neurological impairment, loss of strength and 
muscle atrophy.  In this regard, the most recent findings on 
strength show that it was 4+/5 on dorsiflexion and plantar 
flexion.  In summary, there is insufficient evidence showing 
functional loss, and the Board finds that a rating in excess 
of 20 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, DC 5292; DeLuca.  

A rating in excess of 20 percent is not warranted under any 
other diagnostic code.  Schaftrath.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270, a 30 percent rating when there is 
ankylosis of the ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.  
However, in this case there is no evidence to show that the 
veteran's left ankle is ankylosed.  


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in July 
2001, September 2001, and March 2004 (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claims.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and many supplemental statements 
of the case, he was provided with specific information as to 
why these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Form 21-4142) 
for all evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of an October 2004 SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded VA examinations covering the claimed disabilities.  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  




ORDER

A rating in excess of 40 percent for service-connected 
lumbosacral strain with secondary degenerative arthritis, is 
denied.

A rating in excess of 10 percent for service-connected 
degenerative arthritis of the thoracic spine is denied.  

Between November 16, 1993 and March 26, 2004, a rating in 
excess of 20 percent for service-connected fracture, right 
medial malleolus with traumatic arthritis, and chronic 
synovitis of the right ankle, is denied. 

As of March 27, 2004, a 30 percent rating, and no more, is 
warranted for service-connected fracture, right medial 
malleolus with traumatic arthritis, and chronic synovitis of 
the right ankle, subject to the laws and regulations 
governing the award of monetary benefits.

Prior to September 13, 2003, a rating in excess of 10 percent 
for degenerative arthritis of the left ankle, is denied.

As of September 13, 2003, and no earlier, the criteria for a 
rating of 20 percent, and no more, for degenerative arthritis 
of the left ankle, is granted, subject to the laws and 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


